© PPL Corporation 2012 EEI Financial Conference Phoenix, AZ November 11-14, 2012 Exhibit 99.2 © PPL Corporation 2012 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2012 3 U.K. Delivery Territories: WPD (South Wales) WPD (South West) WPD (West Midlands) WPD (East Midlands) U.S. Delivery Territories: • PPL Electric Utilities • Kentucky Utilities • Louisville Gas and Electric • Generation Assets: Competitive power plants Regulated power plants PPL Delivery and Generation Assets © PPL Corporation 2012 4 •Rate-regulated business provides earnings and dividend stability in weak economic and market environment –Over 70% of projected 2012 EPS from regulated businesses –Substantial projected organic growth in rate base:~7.6% CAGR from 2012-2016 –Business Risk Profile rated “Excellent” by S&P –Secure dividend with strong platform for continued growth •Highly attractive competitive generation fleet with diverse fuel mix allows for significant upside when power markets recover –Strong baseload footprint in PJM complemented by flexible gas-fired units –No major exposure to currently proposed environmental regulations •Strong management team with track record of execution –U.K. team best-in-class among U.K. peers –Obtained required approvals for Susquehanna-Roseland transmission line –Successfully hedging competitive generation and locking in margins in a challenging market PPL Well-Positioned for Future Success © PPL Corporation 2012 5 Approximately two-thirds of regulated capital expenditures earn returns subject to minimal or no regulatory lag 65% (1)Includes capex for WPD Midlands. Figures based on assumed exchange rate of $1.57 / GBP. (2)Assumes 85% of total planned ECR spend as LKE expects between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. Real-Time Recovery of Regulated Capex Spending 65% 67% ($ in billions) 63% 68% © PPL Corporation 2012 6 •Highly attractive rate-regulated business –Regulator-approved multi-year forward-looking revenues based on future business plan, including capital expenditures and O&M plus adjustments for inflation –Real-time return of and return on capital investment - no lag –No volumetric risk –Additional incentives for operational efficiency and high-quality service •Best-in-class management team with track record of delivering results U.K. Regulated Segment Investment Highlights Top performing electricity distribution business in the U.K. • WPD has earned over $185 million in annual performance awards over the past 8 regulatory years United Kingdom Delivery Territories: WPD (South Wales) WPD (South West) WPD (West Midlands) WPD (East Midlands) (1) Central Networks was renamed WPD Midlands upon PPL acquisition in April 2011. © PPL Corporation 2012 7 DPCR5 RIIO-ED1 Rating Revenue Determination RPI - X (cost efficiency model) RIIO (Revenue Incentives + Innovation + Outputs) Price Control Period 5 years 8 years Financeability WACC (fixed for price control period) WACC (annual debt adjustments based oniBoxx 10+ year index) Recovery Period 20 years 20 years, existing assets; 45 years, new assets Incentives Rewards / Penalties for output delivery Rewards / Penalties for output delivery Innovation Low Carbon Network Fund (LCNF) LCNF supplemented Stakeholders Customer Engagement Expanded Stakeholder Engagement Pensions Partial deficit recovery Efficient costs recovered; Partial deficit recovery Fast-Tracking Not applicable Possible; Results known~1 year sooner U.K. Regulatory Framework Change Positive Neutral Negative Key success factors for WPD include the delivery of outputs for the current regulatory period and the submission of a high-quality long-term business plan © PPL Corporation 2012 8 Electricity Transmission (RIIO-T1) Gas Transmission (RIIO-T1) Gas Distribution (RIIO-GD1) Electricity Distribution (DPCR5) Price Control Period 8 years (1 April 2013 - 2021) 8 years (1 April 2013 - 2021) 8 years (1 April 2013 - 2021) 5 years (1 April 2010 - 2015) WACC (real): Cost of debt (pre-tax) Cost of equity Gearing (leverage) “Vanilla” WACC 3.0% 7.0% 60% 4.6% 3.0% 6.8% 62.5% 4.4% 3.0% 6.7% 65% 4.3% 3.6% 6.7% 65% 4.7% (4.3% with 3.0% debt cost) Recovery Period 20 years, existing assets; 45 years, new assets 45 years (no change) 45 years; new assets front-end loaded 20 years Incentives Rewards / Penalties for output delivery Rewards / Penalties for output delivery Rewards / Penalties for output delivery Rewards / Penalties for output delivery Innovation Low Carbon Network Fund equivalent Low Carbon Network Fund equivalent Low Carbon Network Fund equivalent Low Carbon Network Fund Ofgem 2012 Initial Proposal Comparison © PPL Corporation 2012 9 •Efficient, well-run utilities focused on safety, reliability and customer service •Constructive regulatory environment that provides a timely return on a substantial amount of planned capex over the next 5 years –Environmental Cost Recovery (ECR):~$1.8 billion plan approved by the KPSC with a 10.1% ROE; ~$500 million remaining under prior plan at 10.63% ROE - virtually no regulatory lag –Other supportive recovery mechanisms include Construction Work In Progress, Fuel Adjustment Clause, Gas Supply Clause Adjustment and Demand Side Management recovery Kentucky Regulated Segment Investment Highlights Significant Rate Base Growth Kentucky Delivery Territories ($ in billions) © PPL Corporation 2012 10 •Significant growth in transmission portion of business which earns a favorable rate of return on a near real-time basis –CAGR of 22.3% in transmission rate base through 2016 driven by initiatives to improve aging infrastructure –ROE of 11.68% earned through FERC Formula Rate Mechanism –Return on CWIP for $180 million
